United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3272
                                   ___________

United States of America,               *
                                        *
                    Appellee,           * Appeal from the United States
                                        * District Court for the Eastern
      v.                                * District of Missouri.
                                        *
Piontek A. Young,                       *      [UNPUBLISHED]
                                        *
                    Appellant.          *
                                   ___________

                             Submitted: April 14, 2003

                                  Filed: April 21, 2003
                                   ___________

Before WOLLMAN, FAGG, and RILEY, Circuit Judges.
                          ___________

PER CURIAM.

       Billy Joe Williams was found shot to death in a St. Louis alley. Police traced
his whereabouts before the shooting to his girlfriend Ladonna Anderson’s house in
Washington Park, Illinois, a twenty minute drive from the alley where Williams’s
body was found. Tracking evidence found at Anderson’s house and other leads,
police determined Anderson’s nephew, Pointek A. Young, who sporadically lived
with Anderson, was involved in Williams’s shooting. Young was later arrested after
he fled from a traffic stop in Illinois. At Young’s trial, Anderson testified she had
seen Williams with many guns during the time he lived with her. She also testified
that on the night of the murder, she saw Young and another man accuse Williams of
stealing Young’s favorite gun, handcuff Williams, beat him, force him to drink
alcohol, drag him from the house, and put him in a vehicle a little after 8:30 p.m.
Another witness, whose home was adjacent to the alley, testified that about 9:00 p.m.
the same night, he heard shots coming from the alley. He looked out and saw a silver
Dodge van parked in the alley with its rear hatch up. The witness stated he saw
someone standing by the van fire two more shots, and saw another person in the van’s
driver’s seat. The van then sped out of the alley. Evidence showed Young was in
possession of a rented silver Dodge van like the one the witness saw a couple of
hours before and after the murder. A jury convicted Young of kidnaping resulting in
death and of being a felon in possession of a weapon. The district court* sentenced
him to life imprisonment.

       On appeal, Young asserts the evidence was insufficient to convict him.
Reviewing the evidence in the light most favorable to the verdict and giving the
verdict the benefit of all reasonable inferences, we conclude a reasonable jury could
find Young guilty of both charges beyond a reasonable doubt. United States v.
Hankins, 931 F.3d 1256, 1258-59 (8th Cir. 1991). The evidence showed Young
participated in the abduction of Williams from Illinois, his transportation to Missouri,
and his murder. The evidence also showed that at the time of the murder, Young was
a felon and transported two firearms used in the murder across state lines, and had
possessed guns while he lived with Anderson after his felony conviction.

       Second, Young contends the district court erroneously admitted a bullet-proof
vest, ski mask, and ammunition seized from Anderson’s house because they were not
connected to the crime. The vest and ammunition were probative of Young’s
possession of firearms, however, and the mask containing Young’s DNA found with
the vest and ammunition showed Young’s ownership of the vest and ammunition.


      *
       The Honorable Carol Jackson, United States District Court for the Eastern
District of Missouri.

                                          -2-
See United States v. Petty, 798 F.2d 1157, 1161 (8th Cir. 1986), rev’d on other
grounds, 828 F.2d 2 (8th Cir. 1987). The district court did not abuse its discretion
in concluding the probative value of the evidence was not outweighed by the danger
of unfair prejudice. Third, Young contends the district court committed plain error
in admitting testimony that he fled from arrest at a traffic stop seven days after the
crime. The evidence was probative of Young’s consciousness of guilt for the
kidnaping, and was not too remote in time to be fairly associated with the kidnaping
and murder. See Hankins, 931 F.3d at 1261. Other reasons Young posed for the
flight went to the weight rather than admissibility of the evidence. The district court
did not commit plain error in failing to give a jury instruction on flight. Id. at 1262-
63 (flight instructions are discouraged).

        Young also contests the admission of other evidence seized at Anderson’s
house and from the car he was driving at the time of the arrest. Anderson voluntarily
consented to the first search of the residence and she had authority as its primary
occupant to do so. See United States v. Baswell, 792 F.2d 755, 758 (8th Cir. 1986).
There was no plain error in admitting evidence found in the second search of the
residence because Young (and Anderson) had moved out by the time of the search
and thus had no expectation of privacy. Besides, as agent of the home’s owner, the
landlord had authority to consent to the search of the unoccupied house, and
voluntarily gave his consent. Baswell, 792 F.2d at 759. Likewise, the district court
did not commit plain error in admitting evidence seized from the car Young was
driving at the time of the traffic stop. The police conducted a valid Terry stop for a
traffic violation (the car displayed license plates for a different vehicle). The officers
appropriately asked the occupants to get out of the vehicle, and immediately saw open
beer containers and marijuana in plain view. The officers thus had probable cause to
arrest the car’s occupants and search the car. Last, police did not violate Young’s
Fifth Amendment rights by eliciting statements from Young, who was in custody,
after they advised him of his Miranda rights. Young voluntarily waived his rights and
made statements to the police.

                                           -3-
We thus affirm Young’s conviction.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -4-